DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one surface of said light” in line 13 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “upon at least one surface of said light” in line 13, which is not described in the detail specification.
Claims 2-9 depend on claim 1.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the applicant has not clearly described how said light having its surface, as recited “upon at least one surface of said light” in line 13.
Claims 2-9 depend on claim 1.
Claim 3 recites the limitation "said at least one surface of light director" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain [U.S. 2007/0097703 A1].
Regarding claim 1, Goldfain discloses a user wearable visualization system [see figure 1] comprising: a light assembly [see figure 1], said light assembly comprising: at least one lighting element [102], each of said at least one light element comprising: a housing [see figure 1], said housing comprising: at least one projection lens [120] on a first end of said housing, said at least one projection lens forming a lighting element optical axis [see figure 2]; a plurality of lighting sources [108, 110] positioned along an inner circumference of said housing, each of said plurality of lighting sources [108, 110] configured to: generate a light; a light director [116] positioned on a second end of said housing, said light director configured to: receive, upon at least one surface of (light director), [light director 116, figure 2] said light generated by said plurality of lighting sources [108, 110]; and redirect said received light toward said at least one projection lens [120]; wherein said redirected light is emitted through said at least one projection lens (figures 1-2, paragraphs 0016-0018).
Regarding claim 2, Goldfain discloses said light director is one of: a multi-sided pyramid (figure 2).
Regarding claim 3, Goldfain discloses said at least one surface of said light director [116] are reflective (figure 2).
Regarding claim 5, Goldfain discloses said lighting sources are selected from a group comprising: white light emitting lighting sources and non-lasing diodes [110] (paragraph 0017).
Regarding claim 7, Goldfain discloses a dome lens [122] positioned substantially perpendicular to said optical axis [figure 2], wherein said light redirected by said light director [116] is positioned at one of: within a focal point of said dome lens [122] and at a focal point of said dome lens [122] (figure 2).
Regarding claim 8, Goldfain discloses lighting source [108, 110] having a dome lens [112] (figure 2).
Regarding claim 9, Goldfain discloses said lighting assembly is attached to one of: an eyewear, a headband and a head strap (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of U.S. 2005/0117327 A1 by Gupta.
Regarding claim 4, Goldfain discloses the user wearable visualization system, but does not clearly disclose the electronic circuit having the switch, wherein said electronic circuit is configured to: control, through said switch, an application of a voltage to said plurality of lighting sources.
In paragraph 0006 of Goldfain, U.S. 2005/0117327 A1 by Gupta teaches the electronic circuit having the switch to control an application of a voltage to plurality of lighting sources.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the user wearable visualization system of Goldfain with the electronic circuit having the switch as taught by Gupta for purpose of providing an advantageous way of controlling light intensity of the plurality of light sources as wanted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain.
Regarding claim 6, Goldfain discloses the plurality of lighting sources [110] (figure 2). In figure 3 of another embodiment, Goldfain discloses a transmission filter, said transmission filter configured to: limit a wavelength range of said light generated by said selected one of said plurality of lighting sources to a known wavelength range (paragraph 0020).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light sources of Goldfain with the transmission filter as taught by another embodiment of Goldfain for purpose of providing color lights as wanted.
Response to Amendment
Applicant's amendments and arguments filed 06/06/2022 have been fully considered but they are not persuasive.
The applicant recites whole claim 1 and explains Goldfain reference, then the applicant recites that Goldfain fails to disclose the element of: “redirect said received light toward said at least one projector lens.” 
However, Goldfain [U.S. 2007/0097703 A1] discloses light director 116 redirected said received light (emitted from lighting source 110) toward said at least one projector lens 120 (see figure 2).
In view of that, claim 1 and its dependent claims are unpatentable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875